internal_revenue_service number release date index number ---------------------- ------------------------------ -------------------------------------------- -------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-117726-09 date date legend taxpayer ----------------------------------------------------------------------- ---------------------------------------------- state a b ------ ------------------------ dear ----------------- this is in response to a request_for_ruling dated date submitted by your authorized representative the ruling concerns the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 taxpayer is a farmer-owned cooperative organized and operating for the benefit of its member-patrons under state a law taxpayer is primarily engaged in the procurement processing marketing and transportation of b and b products the b are processed into two primary products b ------- used as ------ and -------- b --- which is further processed for human consumption processing also yields a host of co- products taxpayer operates -------b processing plants in ---------------------------------------- ------------------------------------------------------------------------------------------------------------------- and -------------- on a hour days a week basis and sells its products to a broad range of customers involved in food processing merchandising agricultural commodities livestock production and renewable fuels marketing plr-117726-09 taxpayer is a federated cooperative comprised of ----- local farmer-owned grain handling cooperatives and------ regional cooperatives under its articles of incorporation only bona_fide cooperative associations of agricultural producers are eligible for membership each member has one vote in the governance of the cooperative the members deliver b to taxpayer’s plants by truck or rail where they are immediately graded commingled crushed further processed and marketed in accordance with its bylaw obligation taxpayer computes annual net_earnings from business with member-patrons determines the patronage refund amount and converts it to an average rate per bushel of b each member receives an annual patronage refund equal to bushels delivered multiplied by the patronage refund rate taxpayer’s bylaws in ------------------------ provide that the terms and conditions of each patronage transaction with a member whether or not expressly referred to in such transaction include taxpayer’s obligation to pay such member an annual percentage refund determined with reference to taxpayer’s net_earnings from patronage at year end members deliver their b to taxpayer’s plants subject_to the terms and conditions of written purchase contracts a purchase contract may cover a single delivery or extend to multiple shipments the terms of a purchase contract are negotiated and agreed to by the member and taxpayer in advance of delivery the contract_price is negotiated with reference to the current chicago board_of trade market price per bushel the price per bushel is subject_to adjustment for discounts based on moisture foreign material damage low test weight mold insects and other factors and premiums relating to --------------------content and for ------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------- b a check for the adjusted contract_price per bushel known as the b settlement is issued to the member after delivery in accordance with grain industry rules and state law for the fiscal years ended -------------------------and ------------------------ b settlement payments to members totaled dollar_figure-------------- ----- and dollar_figure------------------- respectively patronage refunds of net_earnings from processing and marketing member b deliveries for fiscal --------and fiscal ------- were dollar_figure----------------and dollar_figure--------------- respectively taxpayer maintains a single pool to determine its annual patronage refund obligation to members for b delivered processed and sold a separate pool is opened for each fiscal_year taxpayer uses the closed pool method in its financial statement and tax_return and has always capitalized the b settlements into inventory ending inventory includes the capitalized b settlements amount adjusted to the lower_of cost or net realizable value after considering processing costs plr-117726-09 under the closed pool method taxpayer effectively sells the ending b inventory forward to the next year and measures its fiscal_year pool profit at the lower_of cost or net realizable value this means that the product on hand at the end of the fiscal_year is sold forward to the next year’s pool at the lower cost or net realizable value and the next year’s pool will realize the benefit or cost of any difference between the lower cost or net realizable value amount and the actual proceeds from the sale of b products year end b inventory includes less than --- days purchases ------ days in fiscal ------- and -------days in fiscal ------- taxpayer’s financial statements reflect the b settlement payments to members as part of cost_of_goods_sold therefore only the final payment or patronage_dividend is reflected as part of net_income the presentation on the tax_return is consistent with the financial statements form 1120-c requires taxpayer to report per-unit retains paid in money in schedule a cost_of_goods_sold as discussed below this does not change the fact that the full amount of the b settlements and patronage_dividend are sec_1382 amount_paid within the payment period for the taxable_year and may be deducted on the income_tax return and added back for purposes of computing the sec_199 deduction taxpayer requests the following rulings the b settlement amounts that taxpayer pays to its member farmer cooperatives for b delivered to taxpayer constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code in computing taxpayer’s sec_199 domestic_production_activities_deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for the b settlements nonexempt subchapter_t cooperatives are permitted to exclude or deduct distributions to their patrons that qualify as patronage_dividends or per-unit retain allocations provided those distributions otherwise meet the requirements of subchapter_t of the code sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations purs may be made in money property or certificates per-unit retain allocations paid in money and in property are excludable or plr-117726-09 deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under b or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or done for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association sec_1382 of the code provides that except as provided in sec_1382 the gross_income of any cooperative shall be determined without any adjustment as a reduction in gross_receipts an increase in cost_of_goods_sold or otherwise by reason of any allocation or distribution to a patron out of net_earnings or by reason of any amount_paid to a patron as per-unit retain allocations sec_1382 of the code provides in part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year as patronage_dividends to the extent paid in money qualified written notices of allocation or other_property with respect to patronage occurring during such taxable_year sec_1_1382-2 provides in part that there is allowed as a deduction from the gross_income of any cooperative to which part i of subchapter_t applies amounts paid to patrons during the payment period for the taxable_year as patronage_dividends with respect to patronage occurring during such taxable_year but only to the extent that such amounts are paid in money qualified written notices of allocation or other_property other than nonqualified written notices of allocation sec_1388 of the code defines the term nonqualified written notices of allocation as meaning a written_notice_of_allocation other than a qualified_written_notice_of_allocation or a qualified_check that is not cashed on or before the 90th day after the close of the payment period for the taxable_year for which the distribution of which it is part is paid sec_1382 of the code provides in part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the plr-117726-09 payment period for the taxable_year as per-unit retain allocations paid in money other_property or qualified certificates with respect to marketing occurring during such taxable_year sec_1382 of the code provides that for purposes of sec_1382 in the case of a pooling arrangement for marketing products the patronage shall be treated as occurring during the taxable_year the pool closes and the marketing of products shall be treated as occurring during any taxable years the pool is open the flush language of sec_1382 clarifies what it means for an item not to be taken into account it states that for purposes of this title a patronage_dividend is treated as an item_of_gross_income and as a deduction therefrom and a per-unit_retain_allocation in money or qualified certificates are treated as a deduction in arriving at gross_income sec_1382 of the code provides in part that the payment period for any taxable_year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year thus per-unit retain allocations paid in money or qualified certificates are deductions in arriving at gross_income if paid with respect to an open pool within the payment period for the taxable_year because patronage_dividends paid in money and qualified certificates are treated as deductions in arriving at gross_income form 1120-c requires such dividends to be reported on schedule h as a deduction from gross_income because a per-unit retain allocations paid in money or qualified certificates are treated as a deduction in arriving at gross_income they are reported on schedule a of the form 1120-c which represents the cooperative’s cost_of_goods_sold this does not change the fact that taxpayer is allowed a full deduction under sec_1382 of the code for per-unit retains paid in money or qualified certificates we note that to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated product is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t specifically cooperatives need to include the purs in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the purs the adjustments can be made to either the inventory or the line item deduction for the purs in other words if the purs are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the purs are not deducted on a deduction line in the tax_return the purs reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax plr-117726-09 year this procedure will allow the cooperative to deduct the purs once while also preserving the integrity of its sec_263a calculation under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative is allowed a deduction for an amount allocable to their portion of the qualified_production_activities_income qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing agricultural and horticultural products the cooperative is treated as having manufactured produced grown or extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 of the income_tax regulations for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return provided that it does not create or increase a patronage tax loss but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_1_199-6 provides that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 defines the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year plr-117726-09 sec_1_199-6 provides that sec_1_199-6 is the exclusive method for the cooperative and its patrons to compute the amount of the sec_199 deduction the effect of these sections is that the cooperative will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment received from the cooperative in the patron’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to pass- through the sec_199 amount in accordance with the provisions of d of the code and the regulations thereunder taxpayer’s b settlements qualify as per-unit retain allocations within the meaning of sec_1388 of the code because they are distributed with respect to b that taxpayer markets for its patrons the patrons receive the payments based on the quantity of b delivered the b settlements are determined without reference to taxpayer’s net_earnings the b settlements are paid pursuant to a contract with the patrons establishing the necessary pre-existing agreement and obligation and the b settlements are paid within the payment period of sec_1382 such per-unit retains are to be reported in box of form 1099-patr taxable_distributions received from cooperatives based on the foregoing we rule as requested that the b settlement amounts that taxpayer pays to its member farmer cooperatives for b delivered to taxpayer constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code in computing taxpayer’s sec_199 domestic_production_activities_deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for the b settlements plr-117726-09 this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries
